DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 05/04/2021 has been fully considered but they are not persuasive. Applicant’s representatives contend that Srinivasamurthy is not valid prior art and invokes 103 (c).  The examiner respectfully disagrees.  A 103 (c) invocation is not valid for a prior art rejection under only 35 USC 102 statue.  Additionally, even if a rejection under 35 USC 103 was given, the prior art of record still qualifies under 35 USC 102 (a) statue.  Therefore the invocation would still not be valid.  Reference Srinivasamurthy qualifies as prior art under another subsection of pre-AIA  35 U.S.C. 102, and therefore is not disqualified as prior art under pre-AIA  35 U.S.C. 103(c).
Applicant may overcome the applied art either by a showing under 37 CFR 1.132 that the invention disclosed therein was derived from the inventor of this application, and is therefore, not the invention “by another,” or by antedating the applied art under 37 CFR 1.131(a).
Hence the rejection under Srinivasamurthy is maintained.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Srinivasamurthy et al. (US20120039386) (hereinafter Sri).
Regarding claim 1, Sri discloses a method comprising: 
computing a maximum slice rate for a video sequence, the video sequence comprising a picture [0025-0040; computing slice rate by utilizing at least: picture size, coding time, coding cycle and other information for real time determination of maximum slice rate during coding].
determining a number of slices for the picture to be constrained to be less than or equal to a maximum number of slices computed based on the maximum slice rate [0025-0040; computing slice rate by utilizing at least: picture size, coding time, coding cycle and other information for real time determination of maximum slice rate during coding].
dividing the picture into the determined number of slices [0025-0040; computing slice rate by utilizing at least: picture size, coding time, coding cycle and other information for real time determination of maximum slice rate during coding]. 
encoding a picture using the determined number of slices [0025-0040; computing slice rate by utilizing at least: picture size, coding time, coding cycle and other information for real time determination of maximum slice rate during coding].
Regarding claim 5, Sri discloses determining the number of slices for the picture comprises: setting a value of the determined number of slices for the picture as a minimum of a [0025-0040; computing slice rate by utilizing at least: picture size, coding time, coding cycle and other information for real time determination of maximum slice rate during coding].

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483